In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00004-CR



       MONTY MORGAN BRITTAIN, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
             Trial Court No. 21,725-2012




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                              MEMORANDUM OPINION
       Monty Morgan Brittain, appellant, has filed a motion to dismiss his appeal. The motion

was signed by both Brittain and his counsel in compliance with the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the motion.

       Accordingly, we dismiss this appeal.




                                              Jack Carter
                                              Justice


Date Submitted:      February 19, 2014
Date Decided:        February 20, 2014

Do Not Publish




                                                 2